                 UNITED STATES DISTRICT COURT
                      DISTRICT OF HAWAII



                      ________________________

                                   )
JUAN MANUEL DELGADO,               )
                                   )
                                   )
       Plaintiffs                  )
                                   )
         v.                        )    Case No. _______________________
                                   )
                                   )
       and                         )
                                   )
                                   )
MONTY WILKINSON, Acting            )
United States Attorney General;    )
KENNETH CUCCINELLI, Acting )
Secretary of the Department of     )
Homeland Security;                 )
DAVID GULICK,                      )
District Director, USCIS           )
CHRISTOPHER M. ROBINSON,           )
Honolulu Field Office Director      )
of USCIS                            )
                                    )
       Defendants                   )
                         _____________________

          PLAINTIFF’S ORIGINAL COMPLAINT FOR WRIT
           IN THE NATURE OF MANDAMUS AND REQUEST
                 FOR EMERGENCY TEMPORARY
                   RESTRAINING ORDER


                                 FERNANDO L. COSIO
                                 Attorney for Plaintiff
                                 JUAN MANUEL DELGADO

                                 LAW OFFICE OF FERNANDO L. COSIO
                                 1050 Bishop Street # 244
                                 Honolulu, Hawaii 96813
                                 (808) 533-6007
                                 Email: condorlaw@aol.com
      COMES NOW JUAN MANUEL DELGADO , Plaintiff in the above-

styled and numbered cause, and for his cause of action alleges the following:

1.    This action is brought against the Defendants to compel a decision on the

merits of a request for a continuance of USCIS scheduled hearing, set for next week

Tuesday, January 26, 2021 at 12:30 p.m. at the USCIS Honolulu District Office,

located at 500 Ala Moana Blvd, Building No. 2, 4th Floor, Honolulu, Hawaii.

2.    Plaintiff has made repeated attempts since January 7, 2021 to have USCIS

reschedule the hearing because Plaintiff DELGADO, a Maui resident, is afraid to

travel due to the increase of the Covid 19 pandemic, and the fact that he has to travel

to and from Maui in an inter island enclosed round trip flight. Plaintiff’s wife and

minor child are at high risk of contracting Covid 19 because both have asthmatic

respiratory conditions.

3.    Plaintiff, through counsel, has written various emails and letters to Defendant

ROBINSON to request the continuance to no avail. Attached hereto are the emails

exchanged and letters regarding the request for a continuance. (“Exhibits B-D”)

4.    Despite the near 24,000,000 US residents who have been contaminated with

Covid 19 and the death count at over 400,000 souls who have died due to the

pandemic, Defendants have not instituted hearings or interviews via Zoom, Webex,

or by telephone.

5.    While the US Federal District Court of Hawaii has taken a number of

precautions to safeguard the public and counsel, as well as the Circuit and District

Courts of Hawaii in all islands, USCIS has not provided counsel with any alternate

means or options to attend hearings and interviews via virtual portals, or by

                                     Page 2 of 10
telephone.

6.    Other agencies, including the State of Hawaii Department of Commerce and

Consumer Affairs, offer telephonic hearings to claimants who contest the denial of

motor vehicle insurance coverage to Hawaii residents. Moreover, even though

many of the Administrative Hearings Officer are working out of their homes, the

hearing officers continue to care and amicably accommodate requests, including

continuance of hearings in light of the Covid 19 pandemic.

7.    Through the instant action for a Writ of Mandamus, Plaintiff requests that this

Court compel Defendants to adjudicate his request for a continuance .        It should

be noted that Plaintiff is not requesting that this Court compel Defendants to decide

the subject request either in favor or against Plaintiff.

8.    Plaintiff further respectfully requests that this Court issue an emergency order

that the current scheduled subject USCIS hearing set for next Tuesday, January 26,

at 12:30 p.m. be postponed until such time that USCIS calendars the new date for

Plaintiff’s hearing.

9.    Defendants are not following their own internal instructions and memorandum.

The attached official United States Citizenship and Immigration Services, entitled

USCIS Response to Coronavirus 2019 (Covid19), specifically provides that “If

You Fee Sick, Please Consider Cancelling and Rescheduling Your USCIS

Appointment. See (“Exhibit A”). Counsel in his latest letter (Exhibit B) informed

Defendant CHRISTOPHER M. ROBINSON that he was fighting off a cold due to

the recent cold weather and rain, and that it would not be prudent for him to enter the

USCIS office in light of the circumstances.

                                     PARTIES

                                     Page 3 of 10
10.   Plaintiff JOSE MANUEL DELGADO ( hereinafter referred to a

“DELGADO) is native and citizen of Argentina. He received his United States Legal

Permanent Resident status through a prior marriage to a United States Citizen.

11.   Defendant MONTY WILKINSON is the current Acting United States

Attorney General.

12.   Defendant KENNETH CUCCINELI is the Acting Secretary of the

Department of Homeland Security, who replaced CHAD WOLF, Acting Secretary

of the Department of Homeland Security.

13.   United States Citizenship and Immigration Services (hereinafter referred to as

“USCIS” is an agency within the Department of Homeland Security. This action is

brought against all Defendants in their official capacity.

14.   Defendant DAVID G. GULICK is the Honolulu District Director of USCIS.

As the District Director, he is an official of USCIS charged with supervisory

authority over all operations of the USCIS within his district, which includes Hawaii,

Guam and Saipan. Among other functions and duties, he oversees the USCIS

Honolulu Field Office and Defendant CHRISTOPHER M. ROBINSON.

15.   Defendant CHRISTOPHER M. ROBINSON is the Honolulu Field Office

Director of USCIS. Mr. Robinson is responsible for the adjudication and supervision

of the requests for continuance of hearings and interviews where the applicant’s file

is in the physical custody of the Honolulu Field Office of USCIS.

                                 JURISDICTION

16.   Jurisdiction in this case is proper under 28 USC §§1331 and 1361, 5 USC

§701 et seq., and 28 USC §2201 et seq. Relief is requested pursuant to said statutes.

17.   Jurisdiction is also conferred pursuant to 5 U.S.C. §§ 555 (b) and 702 of

                                     Page 4 of 10
the Administrative Procedure Act ( APA).

18.    This action further arises under the Due Process Clause of the Fifth

Amendment of the U.S. Constitution.

19.    This Court may also grant relief under the All Writs Act, 28 U.S.C. § 1651,

in which the Federal District Courts have authority to issue writs to “aid”

their jurisdictions.

                                      VENUE

20.    Venue is proper in this court, pursuant to 28 USC §1391(e), in that this is an

action against officers and agencies of the United States in their official

capacities, brought in the District where a Defendant resides and where a

substantial part of the events or omissions giving rise to Plaintiffs’ claim occurred.

                         EXHAUSTION OF REMEDIES

21.    Plaintiff has exhausted his administrative remedies. Plaintiff both

personally and through his attorneys have followed all instructions to no

avail, even though an action for writ of mandamus is not subject to the

requirement of exhausting administrative remedies, to the extent that a writ of

mandamus is an action in which it requests that the Federal District Court order a

government employee(s) to carry out the adjudicative functions delegated to

them by law.

                              CAUSES OF ACTION

22.    Plaintiff DELGADO, by and through his undersigned counsel, requested a

continuance of the USCIS administrative hearing to review the denial of his

application of US Citizenship on January 7, 2021. See attached “Exhibit C.”



                                     Page 5 of 10
23.   Counsel received the attached email, attached and marked as “Exhibit D,”

highlighted in yellow, from Defendant ROBINSON on January 19, 2021 in

which he instructs Plaintiff to call the USCIS Contact Center, a national

centralized telephone customer service, and/or contact the various sources

referenced in his email.

24.   As per Defendant ROBINSON’s instructions, On January 19, 2021 Plaintiff

DELGADO called the USCIS Contact Center. However, he was informed that it

could not help Plaintiff reschedule his appointment.

25.   Counsel thereafter sent another email to Robinson and requested that the

USCIS local office reschedule the hearing and requested clarification of an email

which Plaintiff received in his email which made reference to documents which

were not listed in the email. A copy of said email is part of the string of emails,

attached and marked as “Exhibit D.”

26.   On January 20, 2021, Counsel for Plaintiff attempted personal delivered of

a letter and a form G 28, the notice of appearance as counsel for Plaintiff.

However, the USCIS Honolulu local office was closed.

27.   On January 21, 2021, Counsel for Plaintiff personally served another letter

at the USCIS Honolulu local office at Restaurant Row, 500 Ala Moana Blvd.,

Building # 2, Fourth floor. The time was approximately 10 a.m. or thereabouts.

Officer Williams, Security Officer, accepted the letter. (“Exhibit B”).

28.   Despite compliance with all the instructions of Defendant ROBINSON and

the steps which are referenced in the attached emails, USCIS has not decided to

date Plaintiff’s request for a continuance.

29.   Defendant’s failure to make a decision on the request for a continuance is,

                                     Page 6 of 10
as a matter of law, arbitrary and not in accordance with the law.

30.   Plaintiff and Counsel will be unnecessarily exposed to Covid 19 if the

January 26, 2021 appointment is not continued to another safer date in the future.

Plaintiff has suggested a three (3) month extension with the hopes that the

pandemic will have decreased by such a date.

31.   Defendants’ nonfeasance, as described above, is a violation of the

Administrative Procedures Act, 5 USC §701 et seq., inasmuch they have and

continue to unlawfully withhold a decision on Plaintiffs’ request for a

continuance, and therefore have failed to carry out the adjudicative functions

delegated to them by law with regard to Plaintiff’s case.

32.   Plaintiff and his undersigned Counsel will be irreparably harmed if

they were to be unnecessarily exposed to Covid 19 at next week’s USCIS

hearing.

33.   Plaintiff respectfully submits that they have met the legal standard to obtain

a temporary restraining order. Levy Strauss & Co. V. Sunrise International

Trading Inc. v.   Miller, 51 F. 3d 982 (11th Cir. 1995). First, there is a

substantial likelihood that Plaintiff will ultimately prevail in his underlying case

because there is a statutory waiver to excuse the charges alleged by Defendants;

Second, there is a substantial threat that Plaintiff and his Counsel will be

contaminated given the rise in Covid cases in Hawaii. On January 22, 2021, there

were 119 new cases reported in the local news. 66 originated in Honolulu, and 30

new cases from Maui. These numbers do not take into account persons who are

carriers of Covid 19 but who have not exhibited any of the symptoms of

contamination because they are in the incubation period. Third, USCIS in its

                                     Page 7 of 10
own announcements has represented that it will be continue cases if a person is

getting sick. (“Exhibit A”). Moreover, Defendants will not be prejudiced by the

granting of the TRO, inasmuch as USCIS could readily reschedule the hearing

in three months time as requested. And Fourth, a TRO is in the best interest of

the public, since any continuance will safeguard Plaintiff and Counsel, and the

greater population. Should either be contaminated, each will exponentially infect

others, as it has been clearly established by science and recognized by both City

and State Government Orders, coupled with the Orders issued by both the Federal

and State Courts to reduce the incidence of contamination by the Covid 19, which

is currently totally out of control in the mainland, as per daily news reports. This

four prong standard is not rigidly applied by assigning a fixed quantitative value

to each of the four factors. Rather, a flexible scale which balances each

consideration and arrives at the most equitable result should be applied given the

particular circumstances in each case. Texas v. Seatrain International, S.A. 518

F.2d 175, 180 (5th Cir. 1975).

                                     PRAYER

      WHEREFORE, in view of the circumstances and authorities noted herein,

      Plaintiffs respectfully pray that the Defendants be cited to appear herein and

      that, upon due consideration, the Court enter an order:

      (a)    requiring Defendants to properly adjudicate Plaintiff’s request for a

      continuance;

      ( b)   cancelling the January 26, 2021 scheduled hearing until such time

      that USCIS adjudicates Plaintiff’s request for a continuance to a later

      date which should take into account the health and well being of all;

                                     Page 8 of 10
( c)   Award costs and reasonable attorneys’ fees in this action as provided

for by the Equal Access to Justice Act, 28 U.S.C. § 2412, or other statutes;

and,

( d)   granting such other relief at law and in equity as justice may require.



                                        Respectfully submitted,



                                        s/Fernando L. Cosio
                                        _____________________________

                                        FERNANDO L. COSIO
                                        Attorney for Plaintiff
                                        JOSE MANUEL DELGADO

                                        Law Office of Fernando L. Cosio
                                        1050 Bishop Street # 244
                                        Honolulu, Hawaii 96813
                                        (808) 533-6007
                                         Email: condorlaw@aol.com




                               Page 9 of 10
                    LIST OF ATTACHMENTS
Exhibit    Description

      A.   USCIS Internal Memorandum Regarding
           Cancellation of Appointments if Feeling Sick;
      B.   Urgent Letter to Defendant CHRISTOPHER M. ROBINSON;
      C.   January 7, 2021 letter to Defendant CHRISTOPHER M.
           ROBINSON requesting a continuance of the January 26, 2021
           USCIS scheduled in person hearing;

      D.   Email from Defendant ROBINSON with instructions to direct
           all case specific inquiries to the USCIS Contact Center, and
           to use other online tools and resources. Also includes the string
           of related emails to Defendant ROBINSON and other apparent
           automated emails from USCIS.




                             Page 10 of 10
